DETAILED ACTION
Claims 2-3, 7, 9-10 and 12-15 are amended. Claims 1 and 11 are cancelled. Claims 2-10 and 12-20 are pending. 
Drawings
The drawings were received on 02/16/2022.  These drawings are not acceptable to the examiner.
The drawings are objected to because the text on Figures 5, 6A and 6C is highly pixelated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20090244109) in view of Lan (US 20100182297).
As per claim 2, Chen in view of Lan discloses the method of adjusting the drive according to claim 3, wherein each pixel unit (Chen: Fig. 3, #341, 343, 342, 344) in the pixel group is connected with a same scan line (Chen: #361, #362) which is a gate line or a virtual gate line (Chen: [0026]-[0028]).
As per claim 3, Chen discloses a method of adjusting a drive (Abstract), comprising:
periodically obtaining a charging error value of a pixel group based on a first period ([0028]-[0030]);
determining an adjustment strategy of the drive based on the charging error value ([0029]-[0030]; [0034]-[0035]); and
adjusting a setting of the drive based on the adjustment strategy ([0029]-[0030]; [0034]-[0035]),
wherein the determining of the adjustment strategy of the drive based on the charging error value comprises:
reducing the drive in a case where the charging error value meets a first condition ([0055]-[0058]); and
increasing the drive in a case where the charging error value meets a second condition ([0047]-[0052]),
the pixel group comprises N pixel units which are charged by N writing voltage values provided by N data lines, N is a total number of the data lines and is a positive integer greater than or equal to 1 ([0027]-[0030]), and
wherein the periodically obtaining of the charging error value of the pixel group based on the first period comprises:
reading N writing voltage values of the N pixel units respectively ([0033]-[0034]);
measuring voltage values on pixel electrodes of the N pixel units to obtain N charging voltage values ([0034]; [0060]); and
obtaining N difference values by subtracting absolute values of the N writing voltage values from absolute values of the N charging voltage values ([0034]; [0045]), and determining the charging error value based on the N difference values ([0034]-[0035]).
However, Chen does not teach the first period is adjusted dynamically based on a usage time of a display panel.
Lan teaches the first period (Fig. 2, #P1) is adjusted dynamically based on a usage time (#T) of a display panel (#12; [0006]-[0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first period of Chen adjusted according to Lan so that the first period is adjusted based on the usage time.
As per claim 4, Chen in view of Lan discloses the method of adjusting the drive according to claim 2, wherein the N writing voltage values are N data voltage values or N set fixed voltage values (Chen: [0028]; [0033]).
As per claims 5 and 16, Chen in view of Lan discloses the method of adjusting the drive according to claim 3 (claim 4), wherein the scan line is connected with gates of drive transistors of the pixel units, the drive transistors are turned on under a control of a turn-on voltage provided by the scan line (Chen: [0026]-[0028]); and
the obtaining N charging voltage values comprises reading the N charging voltage values before the drive transistors are turned off (Chen: [0026]-[0028]).
As per claims 6 and 17-18, Chen in view of Lan discloses the method of adjusting the drive according to claim 3 (claim 4) (claim 5), wherein the charging error value is an average error value, the average error value is an average of the N difference values, and the average error value is used for representing an average charging error of the N data lines (Chen: [0029]; [0034]; [0044]-[0045]).
As per claim 7, Chen in view of Lan discloses the method of adjusting the drive according to claim 6, wherein the determining of the adjustment strategy of the drive based on the charging error value comprises:
reducing a source drive voltage, a source drive current or a duty ratio of a clock signal in a case where the average error value is above a first threshold (Chen: [0055]-[0058]); or
increasing the source drive voltage, the source drive current or the duty ratio of the clock signal in a case where the average error value is below a second threshold, wherein the first threshold is a positive real number, and the second threshold is a negative real number (Chen: [0047]-[0052]).
As per claims 8 and 19-20, Chen in view of Lan discloses the method of adjusting the drive according to claim 3 (claim 4) (claim 5), wherein the charging error value comprises N independent error values, and the N independent error values are the N difference values and are used for representing charging error values of the N data lines respectively (Chen: [0029]; [0034]; [0044]-[0045]).
As per claim 9, Chen in view of Lan discloses the method of adjusting the drive according to claim 8, wherein the determining of the adjustment strategy of the drive based on the charging error value comprises:
for each data line: reducing a source drive voltage or a source drive current of the data line in a case where the independent error value corresponding to the data line is above the first threshold (Chen: [0055]-[0058]); or
increasing the source drive voltage or the source drive current of the data line in a case where the independent error value corresponding to the data line is below the second threshold, wherein the first threshold is a positive real number, and the second threshold is a negative real number (Chen: [0047]-[0052]).
As per claim 12, Chen discloses a drive adjusting circuit (Abstract), comprising:
a processing subcircuit, configured to periodically obtain a charging error value of a pixel group based on a first period ([0028]-[0030]; where a processing subcircuit is inherently present);
a strategy generation subcircuit, configured to determine an adjustment strategy of the drive based on the charging error value ([0029]-[0030]; [0034]-[0035]; where a strategy generation subcircuit is inherently present); and
a setting subcircuit, configured to adjust a setting of the drive based on the adjustment strategy ([0029]-[0030]; [0034]-[0035]; where a setting subcircuit is inherently present),
wherein the strategy generation subcircuit is further configured to reduce the drive in a case where the charging error value meets a first condition ([0055]-[0058]); and to increase the drive in a case where the charging error value meets a second condition ([0047]-[0052]),
the pixel group comprises N pixel units which are charged by N writing voltage values provided by N data lines respectively, N is a total number of the data lines and is a positive integer greater than or equal to 1 ([0027]-[0030]),
the processing subcircuit is further configured to:
read N writing voltage values of the N pixel units respectively ([0033]-[0034]);
measure voltage values on pixel electrodes of the N pixel units to obtain N charging voltage values ([0034]; [0060]); and
obtain N difference values by subtracting absolute values of the N writing voltage values from absolute values of the N charging voltage values ([0034]; [0045]), and determine the charging error value based on the N difference values ([0034]-[0035]).
However, Chen does not teach the first period is adjusted dynamically based on a usage time of a display panel.
Lan teaches the first period (Fig. 2, #P1) is adjusted dynamically based on a usage time (#T) of a display panel (#12; [0006]-[0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first period of Chen adjusted according to Lan so that the first period is adjusted based on the usage time.
As per claim 13, Chen in view of Lan discloses the drive adjusting circuit according to claim 12, wherein the strategy generation subcircuit is further configured to:
compare the charging error value with a set first threshold and a set second threshold to obtain a comparison result, and generate the adjustment strategy for adjusting the drive based on the comparison result, wherein the first threshold is a positive real number and the second threshold is a negative real number (Chen: [0047]-[0052]).
As per claim 14, Chen in view of Lan discloses the drive adjusting circuit according to claim 12, wherein each pixel unit (Chen: Fig. 3, #341, 343, 342, 344) in the pixel group is connected with a same scan line (Chen: #361, #362), and the scan line is a gate line or a virtual gate line (Chen: [0026]-[0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lan in view of Nagamine (US 20130070964).
As per claim 10, Chen in view of Lan discloses the method of adjusting the drive according to claim 3.
However, the prior art of Chen and Lan do not teach the obtaining N difference values by subtracting absolute values of the N writing voltage values from absolute values of the N charging voltage values comprises: obtaining a time interval between two adjacent frames of image data that a host inputs to a drive circuit; and
calculating the N difference values within the time interval.
Nagamine teaches obtaining a time interval between two adjacent frames of image data that a host inputs to a drive circuit ([0038]-[0040]; where a host and drive circuit are inherently present); and
calculating the N difference values within the time interval ([0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the frame sequence identification disclosed by Nagamine to the method of Chen in view of Lan so as to provide the ability of identifying a still image included in a moving image (Nagamine: [0006]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lan in view of Baek (US 20040263448).
As per claim 15, Chen in view of Lan discloses a display device (Chen: Fig. 3, #340), comprising the drive adjusting circuit according to claim 12, a gate drive circuit (Chen: #330) and a source drive circuit (Chen: #320; [0026]), wherein the source drive circuit (Chen: #320) is configured to control a source drive voltage or a source drive current based on the setting of the drive (Chen: [0026]-[0028]).
However, the prior art of Chen and Lan do not teach the gate drive circuit is configured to reduce or increase a time interval of an output gate drive signal based on the setting of the drive.
Baek teaches the gate drive circuit (Fig. 2, #24) is configured to reduce or increase a time interval of an output gate drive signal based on the setting of the drive (Fig. 3; [0059]-[0061]; [0066]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate drive circuit of Chen in view of Lan configured according to Baek so that the second gate signal is set to have a larger width (longer duration) than the first gate signal (Baek: [0059]).
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
Applicant states on page 14 in the Remarks, “Paragraphs [0034, 0045, 0060] of Chen describe that the differences are calculated based on original pixel voltages corresponding to the original pixel data in two adjacent pixel rows, rather than both writing voltage and charging voltage values corresponding to the same pixel data in the same pixel row”.
The Examiner respectfully does not agree. Claim 3 merely recites the limitation of “measuring voltage values on pixel electrodes of the N pixel units to obtain N charging voltage values; and obtaining N difference values by subtracting absolute values of the N writing voltage values from absolute values of the N charging voltage values, and determining the charging error value based on the N difference values” and does not recite that “both writing voltage and charging voltage values corresponding to the same pixel data in the same pixel row” as argued by the Applicant.
Therefore, Chen discloses the limitation of measuring voltage values on pixel electrodes of the N pixel units to obtain N charging voltage values (see Chen paragraphs 0034 and 0060); and obtaining N difference values by subtracting absolute values of the N writing voltage values from absolute values of the N charging voltage values (see Chen paragraphs 0034 and 0045), and determining the charging error value based on the N difference values (see Chen paragraphs 0034-0035) as recited in claim 1 and similarly in claim 12.
Furthermore, it is noted that the features upon which applicant relies (i.e., both writing voltage and charging voltage values corresponding to the same pixel data in the same pixel row) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622